Citation Nr: 9932335	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  92-12 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Entitlement to secondary service connection for a left eye 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from June 1968 to April 
1972.  This appeal originally came before the Board of 
Veterans' Affairs (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas which, in part, 
denied service connection for a left eye disorder secondary 
to the appellant's service-connected residuals of fracture of 
the left zygomatic complex with maxillary sinusitis and 
headaches.  The case was mostly recently remanded for 
additional development in February 1997; the RO has now 
returned the case to the Board for appellate review.

The Board notes that the RO issued a rating decision, dated 
in October 1998, which denied the appellant's claims of 
entitlement to a dental disorder and a psychiatric disorder, 
both claimed to be secondary to the service-connected 
residuals of fracture of the left zygomatic complex with 
maxillary sinusitis and headaches.  Because the appellant has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal of either of these issues, the 
Board has not included them in its appellate review.

Pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter Court) 
in Manlincon v. West, 12 Vet. App. 238 (1999), the issue of 
an effective date earlier than January 23, 1992 for the 
increase to a 30 percent evaluation for the appellant's sinus 
disability will be addressed in the REMAND section which 
follows the ORDER section in the decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's appeal has been obtained.

2.  The weight of the objective clinical evidence indicates 
that there is no etiologic relationship between the 
appellant's service-connected sinus disability and any 
current left eye disorder.  


CONCLUSION OF LAW

No current left eye disorder is proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the evidence on file, the Board concludes 
that the appellant's claim is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  That is, the claim presented 
is not inherently implausible.  The credibility of the 
appellant's evidentiary assertions is presumed for making 
this determination.  In addition, it is concluded that all 
pertinent facts have been developed, as there is no showing 
of additional evidence which is available and could be 
obtained.  Thus the duty to assist in developing pertinent 
facts is completed.  Id.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  In addition, service connection is warranted for a 
disability which is aggravated by, proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310;  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id. 

The appellant has contended that his eye disorder was caused 
by and aggravated by his in-service facial injury and that 
his service-connected sinusitis has caused problems with his 
left eye.  The Board notes that he complained of 
conjunctivitis secondary to purulent material passing through 
the nasal lacrimal duct with swelling of the left eye and 
resultant blurring of vision during his December 1991 VA 
examination.  A mild left conjunctivitis was found at that 
time.  However, the examiner did not render a diagnosis of 
conjunctivitis or indicate there was a clinical connection 
between the sinusitis and the conjunctivitis.

The medical evidence of record includes a December 1991 
letter from a private doctor who states that he had seen the 
appellant on several occasions during the previous five 
months for complaints including sinus problems such as a 
green purulent discharge from the nostril and swelling of the 
left cheek that caused blurriness of the left eye vision.  
However, review of the notes from the associated office 
visits does not reveal any clinical findings related to 
vision problems or conjunctivitis.  Subsequent medical 
records, dated up to November 1993, also do not show any 
clinical findings of any discharge from the left eye or 
conjunctivitis of the left eye; there are no recorded 
complaints of dizziness or blurred vision, either.

The appellant complained of swelling of the face and eyes and 
chronic purulent discharge from the left eye during his 
February 1994 VA examination.  On physical examination, the 
conjunctiva were noted to be injected; mild swelling and 
moderate tenderness over the left maxillary sinus were also 
observed.  

The appellant underwent a VA eye examination in November 
1994; the left eye uncorrected visual acuity was 20/40, and 
corrected was 20/30.  The examiner noted injection of the 
left eye conjunctiva, as well as a punctate epithelial 
keratopathy.  The examiner rendered diagnoses of nonspecific 
conjunctivitis and punctate epithelial keratopathy; he stated 
that it was unclear whether the nonspecific conjunctivitis 
was due to the sinusitis.  A March 1995 addendum to the 
examination report contains the examiner's opinion that the 
appellant's punctate epithelial keratopathy was not likely to 
be related to the in-service facial trauma.  The examiner 
further stated that the "conjunctivitis could be related to 
the trauma." 

The appellant underwent a VA ENT examination in April 1997; 
no clinical findings of conjunctivitis were made.  Two days 
later, the appellant underwent a VA neurological examination; 
visual field and extraocular movement were described as full 
and there were no findings of conjunctivitis.  That same day, 
the appellant underwent another VA eye examination; he 
complained of blurriness and tearing in both eyes.  The left 
eye uncorrected visual acuity was 20/30, and corrected was 
20/20.  The examiner noted the presence of pterygium of the 
left eye and rendered diagnoses of hyperopia and inactive 
pterygium of the left eye.  An August 1998 addendum to the 
examination report contains the examiner's opinion that the 
pterygium of the left eye was not related to the sinusitis.  
The examiner further stated that "there is the possibility 
that the intermittent conjunctivitis could be associated with 
episodes of sinusitis." 

The appellant underwent another VA eye examination in July 
1997; the left eye uncorrected visual acuity was 20/30, and 
corrected was 20/25.  The examiner noted the presence of 
pterygium of the left eye and rendered diagnoses of pterygium 
of the left eye, not related to trauma; and intermittent 
conjunctivitis of the left eye, noting that it could be 
associated with the sinusitis.  The appellant underwent a VA 
ENT examination in August 1997; there were no clinical 
findings of conjunctivitis.

The evidence of record also includes a medical opinion 
provided by the VA ophthalmologist who examined the appellant 
in April and July of 1997.  He stated that he did not think 
that the appellant's inactive pterygium of the left eye was 
related to the in-service trauma and that it was not caused 
by the sinus problems.  The doctor further opined that the 
appellant's sinus disability had not aggravated, contributed 
to, or accelerated any pathologic process of the appellant's 
eyes or face or aggravated any other eye disorder.

Review of the medical evidence of record does not indicate 
that the appellant has suffered from decreased visual acuity 
in the left eye that is due to the service-connected sinus 
disability.  (The Board notes that 25 years after the 
appellant's discharge from service, his left eye uncorrected 
visual acuity was 20/30).  The medical opinions of record 
state the currently diagnosed left eye pterygium is not 
related to the in-service trauma or to the service-connected 
sinus disability.  There is medical evidence of record that 
indicates that on some occasions when the appellant was 
suffering from sinus symptoms, he was also suffering from 
conjunctivitis.  However, there is no clinical evidence of 
record demonstrating any clinical evidence of conjunctivitis 
that is chronic, or demonstrating any episode of the 
pathology since July 1997.  

Additionally, to the extent a physician's opinion states no 
more than that the appellant's sinus disability 'could' be 
related to the conjunctivitis, these statements are 
speculative.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 
(1993)(stating that letter indicating a veteran may have been 
having symptoms of multiple sclerosis for many years, taken 
by itself, was speculative).  See also Perman v. Brown, 5 
Vet. App. 237, 241 (1993) (holding medical opinion in which 
doctor stated he could not provide 'yes' or 'no' response to 
question posed was "non-evidence"); Tirpak v. Derwinski, 2 
Vet. App. 609 (1993) (holding physician's statement that a 
veteran may or may not have died if a specific, medical 
procedure had been successful was not sufficient evidence to 
establish well-grounded claim).  Such statements are not 
sufficient to successfully support a claim for service 
connection.  Id. at 611.

Weighed against the "negative" objective evidence discussed 
above is the "positive" evidence represented by the 
contentions that service-connected disability, essentially, 
either caused, made worse, or otherwise "aggravated" a left 
eye disorder diagnosed as intermittent conjunctivitis so as 
to warrant a grant of service-connection for at least a 
portion of the disability associated with the conjunctivitis 
under the holding in Allen.  The Board finds this evidence to 
not be probative, as there is no indication that the 
appellant or his representative has the requisite medical 
expertise to reach such a conclusion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992)  An opinion by a competent 
medical professional supporting the assertions of the 
appellant and his representative has not been presented, and 
the medical opinion of record with regard to the asserted 
relationship between service-connected disability and a left 
eye disability, as noted above, does not suggest more than 
that there is a possibility of such a relationship.  In 
short, the Board concludes that the weight of the "negative" 
objective evidence, principally in the form of the medical 
opinions of record with regard to the relationship between 
service connected sinus disability and a left eye disorder, 
exceeds that of the "positive" evidence of record, which is 
limited to occasional clinical findings of conjunctivitis 
over a six-year period (1991-1997), as well as the 
appellant's subjective and uncorroborated contentions.  
Accordingly, the claim for service connection for a left eye 
disorder must be denied.  Gilbert, 1 Vet. App. at 49. 

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's left eye 
pterygium and left eye conjunctivitis are not related to the 
service-connected sinus disability in that the sinus 
disability did not cause or aggravate either the pterygium or 
the intermittent conjunctivitis.  While it is apparent that 
the appellant does currently suffer from left eye pterygium 
and that he has, in the past, suffered from intermittent 
conjunctivitis of the left eye, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin of the left eye 
pterygium or the intermittent conjunctivitis and the sinus 
disability for which service connection has been granted.  
Furthermore, the medical evidence of record supports the 
conclusion that the left eye pterygium and intermittent 
conjunctivitis have not been aggravated or caused to worsen 
by the service-connected sinus disability.  Therefore, the 
preponderance of the evidence is against of the appellant's 
secondary service connection claim.  

The benefit of the doubt rule is not for application, and the 
claim must be denied.  38 U.S.C.A. § 5107. 



ORDER

Entitlement to secondary service connection for a left eye 
disorder is denied.


REMAND

The appellant submitted a timely Notice of Disagreement (NOD) 
with the assignment of an effective date of January 23, 1992 
for the increase to a 30 percent evaluation for the 
appellant's sinus disability.  It appears that the RO has not 
acted upon the NOD.  In reviewing a similar factual scenario, 
the Court directed that where an appellant has submitted a 
timely NOD with an adverse decision and the RO did not 
subsequently issue a Statement of the Case (SOC) addressing 
the issue, the Board should remand the issue to the RO for 
issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board, accordingly undertakes such action, 
although the Board has no jurisdiction of this issue in this 
case.

Therefore, the issue of entitlement to an effective date 
earlier than January 23, 1992 for the increase to a 30 
percent evaluation for the appellant's sinus disability must 
be remanded to the RO for issuance of an SOC which addresses 
that issue.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should issue an SOC which 
addresses the appellant's claim of 
entitlement to an effective date earlier 
than January 23, 1992 for the increase to 
a 30 percent evaluation for the 
appellant's sinus disability.  For the 
Board to have jurisdiction of this issue, 
an appeal must thereafter be perfected on 
a timely basis.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  No 
action is required of the appellant until he is notified.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

